DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Objections
	The following claims are objected to because of informalities, wherein appropriate correction is required:
In claim 1:
The recitation of “in order”, in lines 27-28 of page 85, should be amended to recite --in this order--, to avoid potential indefiniteness issues.
In claim 4:
The recitation of “in order”, in line 19 of page 86, should be amended to recite --in this order--, to avoid potential indefiniteness issues.
In claim 9:
The recitation of “in order”, in line 15 of page 87, should be amended to recite --in this order--, to avoid potential indefiniteness issues.
In claim 14:
The recitation of “in order”, in line 4 of page 88, should be amended to recite --in this order--, to avoid potential indefiniteness issues.
In claim 17:
The recitation of “that has openings”, in line 22 of page 88, should be amended to recite --has openings--, to avoid repeating the term “that” which is recited in line 19.
In claim 18:
The recitation of “in order”, in lines 14-15 of page 89, should be amended to recite --in this order--, to avoid potential indefiniteness issues.
The recitation of “in order”, in line 21 of page 89, should be amended to recite --in this order--, to avoid potential indefiniteness issues.
In claim 19:
The recitation of “in order”, in lines 14-15 of page 90, should be amended to recite --in this order--, to avoid potential indefiniteness issues.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
As per claim 1, the claim recites “a second direction”, twice (see lines 17 and 25). It is unclear whether the second recitation of “a second direction” pertains to the same direction as the first recitation of “a second direction”. Moreover, the claim recites “the second direction” in line 28 of page 85, and in lines 2 and 9 of page 86, wherein it is further unclear to which direction these recitations pertain. For examination purposes, the second recitation of “a second direction” will be construed as --the second direction--, so as to define a single second direction. Claims 2-17 are rejected by virtue of their dependencies.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action. Claims 18 and 19 allowable over the prior art, but contain informalities. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.1  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as currently recited in at least claims 1, 18 and 19. The closest prior art references are Higashiiue et al. (US 20190093965 A1), herein Higashiiue and Akaiwa et al. (US 20210003353 A1), herein Akaiwa.
Regarding claim 1, Higashiiue at best discloses a heat exchanger (see figure 2) comprising: heat transfer tubes (57); and a header (51_1) that forms a refrigerant flow path (as shown in figure 2), wherein the header (51_1) includes: a first member (53_6) that includes a first plate-shaped portion (as shown in figure 2); a second member (53_1) that includes a second plate-shaped portion (as shown in figure 2); a third member (53_5) that includes a third plate-shaped portion positioned between the first plate-shaped portion (53_6) and the second plate-shaped portion (53_1) in a first direction (thickness direction) that is a direction in which the first plate-shaped portion (53_6) and the second plate-shaped portion (53_1) are arranged (see at least figure 2); a fourth member that includes: a fourth plate-shaped portion (53_2) positioned between the first plate-shaped portion (53_6) and the second plate-shaped portion (53_1) in the first direction (as shown in figure 2); and a second opening (53_2a and/or 53_2b) that constitutes a part of the refrigerant flow path (as shown in figure 2), where a second direction (vertical direction) is along a longitudinal direction of the second opening (as shown in figure 2); and a fifth member (53_4) that includes a fifth plate-shaped portion positioned between the third plate-shaped portion (53_5) and the fourth plate-shaped portion (53_2) in the first direction (as shown in figure 2), wherein the heat transfer tubes (57) are connected to the first plate-shaped portion (53_6), wherein the third plate-shaped portion (53_5) has a first opening (53_5a) that constitutes a part of the refrigerant flow path (as shown in figure 2), where the first opening (53_5a): extends in the second direction (vertical direction) along which the heat transfer tubes (57) are disposed, and includes a first region (lower region), a second region (middle region), and a third region (upper region) that are arranged in this order in the second direction (as shown in figure 2).
However, Higashiiue fails to disclose wherein a length of the second region in a third direction, the third direction being perpendicular to both of the first direction and the second direction, is: shorter than a length of the first region in the third direction; and shorter than a length of the third region in the third direction, and wherein the fifth plate-shaped portion has: a third opening that communicates with the third region and the second opening, and a fourth opening that, at a position differing from a position of the third opening in the second direction, communicates with the third region and the second opening.
There are no other prior art teachings that would supplement or substitute the teachings of Higashiiue to arrive at the claimed invention. Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale2 for changing the length of the regions or the position of the openings to arrive at the claimed invention, the reliance on said rationale is admonished3 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different header geometries and configurations) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Higashiiue require the specific arrangement of the header plates as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Higashiiue to arrive at the claimed invention would be based on improper hindsight, and would render Higashiiue inoperable for its intended purpose. Assuming arguendo, modifying the header plates of Higashiiue would change the principles of operation thereof, since it would require completely redesigning the structure of the heat exchanger such that the fluid flow from the header achieves the intended purpose of being adequately distributed into the tubes. For instance, modifying the sizes or configurations of the openings of each header plate would consequently modify the flow pattern and pressure drop of the refrigerant within the header, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claim. Claims 2-17 are allowable over the prior art by virtue of their dependency.
Regarding claim 18, Akaiwa at best discloses a heat exchanger (100) comprising: heat transfer tubes (8); and a header (10) that forms a refrigerant flow path (see at least figures 4 and 6), wherein the header (10) includes: a first member (903) that includes a first plate-shaped portion (as shown in at least figure 4); a second member (901) that includes a second plate-shaped portion (as shown in at least figure 4); and a third member (902) that includes a third plate-shaped portion (as shown in at least figures 4 and 6) positioned between the first plate-shaped portion (903) and the second plate-shaped portion (901) in a first direction (thickness direction) that is a direction in which the first plate-shaped portion (903) and the second plate-shaped portion (901) are arranged, wherein the heat transfer tubes (8) are connected to the first plate-shaped portion (via 951; see at least paragraph 73), wherein the third plate-shaped portion (902) has a first opening (921) that constitutes a part of the refrigerant flow path (as shown in at least figures 4 and 6), where the first opening: extends in a second direction (vertical direction) that is a direction in which the heat transfer tubes (8) are arranged (see at least figures 4 and 6), and includes a first region (lower region), a second region (middle region, between each 922), and a third region (upper region) that are arranged in this order in the second direction (as shown in at least figure 6), wherein a length of the second region (middle region, between each 922) in a third direction (width direction), the third direction being perpendicular to both of the first direction (thickness direction) and the second direction (vertical direction), is: shorter than a length of the first region (lower region) in the third direction (width direction); and shorter than a length of the third region (upper region) in the third direction (width direction), wherein the second direction is a vertical direction of the heat exchanger (evident from at least figures 4 and 6), and wherein the first region (lower region), the second region (middle region, between each 922), and the third region (upper region) are arranged in this order from a bottom of the heat exchanger (as shown in at least figure 6). 
However, Akaiwa fails to disclose wherein a length of the third region in the vertical direction is longer than a length of the first region in the vertical direction. There are no other prior art teachings that would supplement or substitute the teachings of Akaiwa to arrive at the claimed invention. Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale4 for changing the length of the regions to arrive at the claimed invention, the reliance on said rationale is admonished5 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different header geometries and configurations) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Akaiwa require the specific arrangement of the header plates as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Akaiwa to arrive at the claimed invention would be based on improper hindsight, and would render Akaiwa inoperable for its intended purpose. Assuming arguendo, modifying the length of the opening regions of the header plate of Akaiwa would change the principles of operation thereof, since it would require completely redesigning the structure of the heat exchanger such that the fluid flow from the header achieves the intended purpose of being adequately distributed into the tubes. For instance, Akaiwa discloses that the second region is formed by protrusions (922) which partly reduce the passage width corresponding to the dimension (L1) of the first and third regions such that two hollow portions (941) are downstream thereof (see paragraph 89). Said reduction in width reduces the flow rate downstream of the protrusions, which means that less refrigerant flows into the third region (see paragraph 90). One of ordinary skill in the art would recognize that modifying the length of the regions would consequently modify the flow pattern and pressure drop of the refrigerant within the header, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of claim 18. Claims 19 is allowable over the prior art for similar reasons as claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.111(b) and MPEP § 707.07(a).
        2 See MPEP § 2143 (I) (E).
        3 Id., at § 2145 (X) (B).
        4 See MPEP § 2143 (I) (E).
        5 Id., at § 2145 (X) (B).